Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action on merit. Claims 1-21, after amendment, are presently pending. Claims 1-7, 15-21, after restriction election, have been considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Statement Disclosure
The information disclosure statement (IDS) submitted on 6/12/19 and 3/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Restriction Election
Applicant elects Species I along with generic claims, namely claims 1-7, and 15-21, without traverse, for further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0111129 A1, Crivelli et al. (hereinafter Crivelli), in view of US 2017/0372479 A1, Somanath et al. (hereinafter Somanath), and further in view of US 201208/0166045 A1, Xu et al. (hereinafter Xu).


As to claim 1, Crivelli discloses a method for segmenting a video object, comprising: 
acquiring, among at least some frames of a video, an object segmentation result of a reference frame;
transferring, among the at least some frames of the video, inter-frame transfer of an object segmentation result of the reference frame in sequence from the reference frame to at least one other frame among the at least some frames, (par 0022, a multi-frame 
obtaining an object segmentation result of at least one other frame among the at least some frames according to the object segmentation result of the reference frame (pars 0034-0036, 0052-0053, the child frames obtaining an object segmentation result from propagation of the result from the reference frame); and 
transferring the updated object segmentation results of the target frames to the at least one other frame in the video in sequence (pars 0007, 0053-0055, updating the child frame pixels corresponding to modified area (e.g. segmented result) of the reference frame).  
wherein the obtaining an object segmentation result of the at least one other frame among the at least some frames according to the object segmentation result of the reference frame comprises: determining, according to an object segmentation result of a preceding frame in a propagation direction of the object segmentation result of the reference frame, an object segmentation result of a succeeding frame in the propagation direction (par 0039, propagation direction may include back and forward propagation of modifications between frames of the video sequence), the propagation direction comprising at least one of the forward timing direction or the reverse timing frame of the video (par 0039, back and forward propagation).
Additionally, Somanath also teaches determining, according to an object segmentation result of a preceding frame in a propagation direction of the object segmentation result of the reference frame, an object segmentation result of a succeeding frame in the propagation direction (Figs 1, 7-8; pars 0015-0016, 0021, 36, 0039, 0041, 0048, 0060, a determination of active area (for segmentation computation of the current frame) is based on the segmentation results of a previous frame and on an estimation of optical flow between the previous frame and the current frame).
Crivelli does not expressly disclose determining other frames having lost objects with respect to the object segmentation result of the reference frame among the at least some frames; using the determined other frames as target frames to segment the lost objects, so as to update the object segmentation results of the target frames.
Xu, in the same or similar field of endeavor, further teaches determining other frames having lost objects with respect to the object segmentation result of the reference frame among the at least some frames (pars 0067-0068, 0070, determines number of frames in which the object is lost); using the determined other frames as target frames to segment the lost objects, so as to update the object segmentation results of the target frames (pars 0067-0068, 0070, the fames with lost object (target frames) being identified; pars 0061, 0065-0066, 0074, 0077, 0082, the object in the relevant frames being updated).
Therefore, consider Crivelli, Somanath, and Xu’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate  Somanath’s teachings determining segmentation computation based on object segmentation results of previous frame and Xu’s teachings on identifying frames with lost object in Crivelli’s object segmentation and transfer method to efficiently provide updates for the frames with lost object(s). 


the reference frame comprises: the last frame among the at least some frames; the performing inter-frame transfer of an object segmentation result of a reference frame in sequence from the reference frame comprises: performing inter-frame transfer on the object segmentation result of the last frame in a reverse timing direction among the at least some frames till the first frame among the at least some frames; or 
the reference frame comprises: a middle frame located between the first frame and the last frame among the at least some frames; the performing inter-frame transfer of an object segmentation result of a reference frame in sequence from the reference frame comprises at least one of the following: performing inter-frame transfer on the object segmentation result of the middle frame in the forward timing direction among the at least some frames till the last frame among the at least some frames; or performing inter-frame transfer on the object segmentation result of the middle frame in the reverse timing direction among the at least some frames till the first frame among the at least some frames.  



8-14. (withdrawn)

As to claim 19, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 21, it recites a non-transitory CRM storing instructions executed in performing functions and features as recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

Claims 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crivelli in view of US 2017/0213100 A1, Yun et al. (hereinafter Yun).


As to claim 15, Crivelli discloses a method for segmenting a video object, comprising:  obtaining an image block comprising at least one object from a current frame in a video (pars 0005, 0047, detecting a moving object in an image frame); 
and 
determining an object segmentation result of the at least one object in the current frame at least according to the image block (pars, the child frames obtaining an object 
Crivelli does not expressly teach obtaining a probability map block of an object category corresponding to the at least one object from an object category probability map of an adjacent frame of the current frame; and the object segmentation result  being obtained according to the probability map block.
Yun, in the same or similar field of endeavor, further disclose obtaining an image block comprising at least one object from a current frame in a video (pars 0005, 0047, detecting a moving object in an image frame); obtaining a probability map block of an object category corresponding to the at least one object from an object category probability map of an adjacent frame of the current frame (pars 0010, 0029, 0049-0050, 0052, 0074-0075, 0084, obtaining a foreground probability map for the current frame or immediately previous frame of the current frame and performing propagation from a region (segment) from high probability to adjacent or nearby area; note the object being classed or categorized based on probability, see pars 0020, 0075, 0077, 0084)
Therefore, consider Crivelli and Yun’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Yun’s teachings on object classification/categorization based on probability in Crivelli’s method for capturing/identifying moving object in frames utilizing a learned background modeling.

As to claim 17, Crivelli as modified discloses the method according to claim 15, further comprising: obtaining an optical flow map block corresponding to the at least one object according to an optical flow map between the adjacent frame and the current frame 

As to claim 20, it is an apparatus claim encompassed claim 15. Rejection of claim 15 is therefore incorporated herein.

Allowable Subject Matter
Claims 4-7, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record, Crivelli, Xu, and Yun, neither discloses alone, nor teaches in combination, functions and features recited in claim 4, 16, and 18. More specifically, prior of record does not teach obtaining object segmentation result utilizing a probability map block of an object category from various frames. Claims 5-7 depend from claim 4.
Prior of record does not teach obtaining the object segmentation result of the at least one object in the current frame under the preset size according to the separately 

Response to Arguments
Applicant’s arguments have been fully considered. As to claims 1-3, 19, and 21, they are moot in light of new ground(s) of rejection. As to claim 15, applicant’s arguments are not persuasive.  Applicant essentially argues that Yun merely teaches computing the foreground probability map for the current frame not the adjacent frame of the current frame. In response, examiner would like to point out that Yun’s method can be used to compute the foreground probability map for the current frame or any other frames.  In fact, computing the foreground probability map for immediately previous frame of the current frame is implicitly taught.  Yun teaches the foreground probability map is obtained by computing the probability of each pixel of the image frame based on constructed background model of the frame. Utilizing the background model immediately previous frame (e.g. adjacent frame) of the current frame has been taught throughout Yun’s specification (pars 0029-0030, 0045, 0050).  
Applicant also argues 
Applicant is encouraged to further clarify and distinguish the claimed invention from prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Thursday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUN SHEN/
Primary Examiner, Art Unit 2661